





CONTINGENT VALUE RIGHTS AGREEMENT
Dated as of
January 28, 2020
among
Alexion Pharmaceuticals, Inc.
and
Computershare Inc.
as Rights Agent




B5092239.1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS    1
Section 1.1
Definitions    1

Section 1.2
Additional Definitions    5

Section 1.3
Other Definitional Provisions    6

ARTICLE 2 CONTINGENT VALUE RIGHTS    6
Section 2.1
CVRs    6

Section 2.2
Nontransferable    6

Section 2.3
No Certificate; Registration; Registration of Transfer; Change of Address    6

Section 2.4
Payment Procedures    8

Section 2.5
No Voting, Dividends or Interest; No Equity or Ownership Interest in
Parent    10

Section 2.6
Enforcement of Rights of Holders    10

ARTICLE 3 THE RIGHTS AGENT    11
Section 3.1
Certain Duties and Responsibilities    11

Section 3.2
Certain Rights of the Rights Agent    11

Section 3.3
Resignation and Removal; Appointment of Successor    13

Section 3.4
Acceptance of Appointment by Successor    14

ARTICLE 4 COVENANTS    14
Section 4.1
List of Holders    14

Section 4.2
Payment of Milestone Payment    15

Section 4.3
Assignment Transactions    15

Section 4.4
Commercially Reasonable Efforts    15

Section 4.5
Tax Reporting    15

Section 4.6
No Conflict    16



i
B5092239.1

--------------------------------------------------------------------------------





Section 4.7
Compliance with Applicable Laws    16

ARTICLE 5 AMENDMENTS    16
Section 5.1
Amendments without Consent of Holders    16

Section 5.2
Amendments with Consent of Holders    17

Section 5.3
Execution of Amendments    17

Section 5.4
Effect of Amendments    17

ARTICLE 6 MISCELLANEOUS AND GENERAL    17
Section 6.1
Termination    17

Section 6.2
Notices to the Rights Agent and Parent    18

Section 6.3
Notice to Holders    19

Section 6.4
Counterparts    19

Section 6.5
Governing Law; Jurisdiction; WAIVER OF JURY TRIAL    19

Section 6.6
Other Remedies    20

Section 6.7
Entire Agreement    20

Section 6.8
Third-Party Beneficiaries; Action by Majority Holders    20

Section 6.9
Severability    20

Section 6.10
Assignment    21

Section 6.11
Benefits of Agreement    21

Section 6.12
Legal Holidays    21

Section 6.13
Interpretation; Construction    21









ii
B5092239.1

--------------------------------------------------------------------------------






CONTINGENT VALUE RIGHTS AGREEMENT
CONTINGENT VALUE RIGHTS AGREEMENT, dated as of January 28, 2020 (this
“Agreement”), by and between Alexion Pharmaceuticals, Inc., a Delaware
corporation (“Parent”), and Computershare Inc., as rights agent (the “Rights
Agent”).
WHEREAS, this Agreement is entered into pursuant to the Agreement and Plan of
Merger, dated October 15, 2019 (the “Merger Agreement”), by and among Achillion
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), Parent and Beagle
Merger Sub, Inc., a Delaware corporation wholly owned by Parent (“Merger
Subsidiary”), pursuant to which Merger Subsidiary will merge with and into the
Company (the “Merger”) with the Company surviving (the “Surviving Corporation”),
on the terms and subject to the conditions set forth therein; 
WHEREAS, pursuant to and subject to the terms and conditions of the Merger
Agreement, Parent has agreed to provide to the Holders of shares of common
stock, par value $0.001 per share, of the Company (the “Shares”) and Holders of
In the Money Options (as defined in the Merger Agreement) (the “Option Holders”)
the right to receive the Regulatory Approval Milestone Payment and the Clinical
Trial Milestone Payment (each, as defined below) during the Regulatory Approval
Milestone Period and the Clinical Trial Milestone Period, respectively (each as
defined below);
WHEREAS, pursuant to this Agreement, the potential amount payable per CVR with
respect to the Regulatory Approval Milestone Payment is $1.00 in cash, without
interest; and
WHEREAS, pursuant to this Agreement, the potential amount payable per CVR with
respect to the Clinical Trial Milestone Payment is $1.00 in cash, without
interest.
NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent and the Rights Agent agree, for the equal
and proportionate benefit of all Holders (as hereinafter defined), as follows:

Article 1
DEFINITIONS

Section 1.1    Definitions. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings assigned to them in the Merger
Agreement. For purposes of this Agreement, the following terms shall have the
following meanings:
“Adaptive Trial” means a Clinical Trial that is designed to allow for a
prospectively planned modification from a Phase II Clinical Trial to a Phase III
Clinical Trial based on accumulating data from subjects in such Clinical Trial
(as permitted by the FDA).
“Assignment Transaction” means any transaction (including a sale of assets,
spin-off, split-off or licensing transaction), other than a Change in Control,
pursuant to which (a) any rights of Parent or any of its Affiliates (including
Intellectual Property rights) (i) necessary for the development or
commercialization of any Product or (ii) useful for the development or
commercialization of any Product (other than, in the case of any useful but not
necessary rights, to the extent that the applicable transaction would not
reasonably be expected to result in a material delay in achievement of any of
the Milestones) or (b) all or substantially all of the assets used or held for
use in connection with any Product, in each case (in respect of the foregoing
(a) and (b)) are, directly or indirectly, disposed of, sold, licensed, assigned,
conveyed, or transferred to or acquired by any Person other than by Parent or
any of Parent’s direct or indirect wholly-owned subsidiaries (such Person, the
“Acquiror”). An “Assignment Transaction” shall not apply to (a) sales of a
Product made by Parent or its Affiliates to distributors in the ordinary course,
or ordinary course licensing arrangements between Parent and its Affiliates, on
the one hand, and third party distributors, contract research organizations or
contract manufacturers on the other hand, entered into in the ordinary course of
business for purposes of developing, manufacturing, distributing and selling a
Product, in each case, on Parent’s or its Affiliates’ behalf and (b) licenses
granted by Parent or its Affiliates so long as Parent and its Affiliates retain
any and all necessary rights and useful rights (other than, in the case of any
useful but not necessary rights, to the extent that the applicable license would
not reasonably be expected to result in a material delay in achievement of any
of the Milestones) to develop and obtain approval by the FDA and any other
applicable Regulatory Authority to market and sell the Products. For purposes of
this definition, any delay that reasonably would be expected to result in
failure to achieve any of the Milestones hereunder shall be deemed to be a
“material delay.”
“Board of Directors” means the board of directors of Parent or any other body
performing similar functions, or any duly authorized committee of that board. 
“Board Resolution” means a copy of a resolution of the Board of Directors that
has been certified in writing by the chairman of the Board of Directors, the
chief executive officer, chief financial officer, executive vice president,
company secretary or a deputy company secretary of Parent to have been duly
adopted by the Board of Directors and to be in full force and effect on the date
of such certification, which has been delivered to the Rights Agent. 
“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banks are authorized or required by Law or executive order to be
closed in New York City.  
“Change in Control” means (a) a merger or consolidation involving Parent in
which Parent is not the surviving entity, (b) any transaction involving Parent
in which Parent is the surviving entity but in which the stockholders of Parent
immediately prior to such transaction own less than fifty percent (50%) of
Parent’s voting power immediately after the transaction or (c) any sale of all
or substantially all of Parent’s assets.
“Clinical Trial” means a clinical study of a pharmaceutical product conducted on
human subjects.
“Clinical Trial Milestone” means, and will be deemed to occur upon, the earlier
of (a) first dosing of the first patient with the Clinical Trial Product in the
first Phase III Clinical Trial, (b) the Conversion Date for the first Converted
Trial of the Clinical Trial Product (and, for clarity, the first dosing of the
first patient in an Adaptive Trial prior to the Conversion Date shall not
constitute dosing of a first patient in a Phase III Clinical Trial), and (c) the
first submission of a new drug application to market and sell the Clinical Trial
Product in the United States.
“Clinical Trial Milestone Payment” means $1.00 per CVR.
“Clinical Trial Milestone Period” means the period commencing as of the date of
this Agreement and ending 11:59 p.m., Eastern Time, on that date that is four
(4) years after the date of this Agreement.
“Clinical Trial Product” means any pharmaceutical product, including all forms,
presentations, doses and formulations, containing the Company’s compound,
ACH-5228 or any salt, free-base, hydrate, solvate, polymorph, isomer,
enantiomer, metabolite, prodrug or other derivative thereof, whether as the sole
active ingredient or in combination with other active ingredients.
“Commercially Reasonable Efforts” means, with respect to each Product, using
such efforts and resources typically used by Parent for the development and
commercialization of similar products at similar development stages taking into
account, as applicable, such Product’s advantages and disadvantages, product
profile, efficacy, safety, toxicity, tolerability, regulatory authority-approved
labeling and pricing, the competitiveness of alternative products in the
marketplace or under development, the current or future status as an orphan
product, the patent coverage and proprietary position of such Product, the
likelihood of development success or regulatory approval, the regulatory
structure involved, the anticipated profitability of such Product, and other
relevant scientific, technical and commercial factors typically considered in
good faith by Parent in connection with such similar products.  For clarity,
Commercially Reasonable Efforts does not mean that either of Parent or any of
its Affiliates guarantee either of the Milestones will be achieved or that
either of the Milestones will be achieved by a specific date, and the fact that
a Milestone is not actually achieved is not, in and of itself, dispositive
evidence that Parent or any of its Affiliates did not in fact utilize its
Commercially Reasonable Efforts in attempting to achieve such Milestone. For
clarity, the application of Commercially Reasonable Efforts will not necessarily
require Parent to disadvantage any particular currently available competing
products or products currently under development by Parent or any of its
Affiliates or which may in the future enter development by Parent or any of its
Affiliates, the success of which may reduce the prospects of achieving the
relevant Milestone. Any payments payable under this Agreement, including
Milestone Payments, may not be taken into account in determining Commercially
Reasonable Efforts.
“Conversion Date” means, with respect to a Converted Trial, the date when the
first action specified in the protocol for the corresponding Adaptive Trial is
taken following the decision to modify such Adaptive Trial to proceed as a Phase
III Clinical Trial.
“Converted Trial” means an Adaptive Trial that is proceeding as a Phase III
Clinical Trial following a prospectively planned modification from a Phase II
Clinical Trial based on accumulating data from subjects in such Adaptive Trial.
“CVRs” means the contingent value rights of Holders to receive cash payments in
the amounts and subject to the terms and conditions set forth in this Agreement.
“Holder” means a Person in whose name a CVR is registered in the CVR Register at
the applicable time.
“Majority Holders” means, at the time of determination, Holders of at least the
majority of the outstanding CVRs as set forth in the CVR Register.
“Milestone(s)” means the Clinical Trial Milestone and/or the Regulatory Approval
Milestone, as applicable.
“Milestone Payment(s)” means the Clinical Trial Milestone Payment and/or the
Regulatory Approval Milestone Payment, as applicable.
“Milestone Payment Date” means the date that is selected by Parent not more than
fifteen (15) Business Days following the date of the achievement of the
applicable Milestone.
“Milestone Period” means the Clinical Trial Milestone Period and/or the
Regulatory Approval Milestone Period, as applicable.
“Officer’s Certificate” means a certificate signed by the chief executive
officer, chief financial officer, or an executive vice president, in each case
of Parent, in his or her capacity as such an officer, and delivered to the
Rights Agent or any other person authorized to act on behalf of Parent. 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
Parent or its direct or indirect wholly-owned subsidiaries.  
“Party” shall mean each of the Rights Agent and Parent. 
“Permitted Transfer” means a transfer of CVRs (a) upon death of a Holder by will
or intestacy; (b) by instrument to an inter vivos or testamentary trust in which
the CVRs are to be passed to beneficiaries upon the death of the trustee, (c)
pursuant to a court order; (d) by operation of Law (including by consolidation
or merger) or without consideration in connection with the dissolution,
liquidation or termination of any corporation, limited liability company,
partnership or other entity; or (e) in the case of CVRs payable to a nominee,
from a nominee to a beneficial owner (and, if applicable, through an
intermediary) or from such nominee to another nominee for the same beneficial
owner, in each case to the extent allowable by The Depository Trust Company
(“DTC”). 
“Phase II Clinical Trial” means a Clinical Trial of the Clinical Trial Product
within the scope of 21 C.F.R. § 312.21(b), as amended from time to time.
“Phase III Clinical Trial” means a Clinical Trial of the Clinical Trial Product
that is intended as a pivotal study to gather effectiveness data to support the
submission of a marketing application within the scope of 21 C.F.R. § 312.21(c),
as amended from time to time.
“Product(s)” means the Clinical Trial Product and/or the Regulatory Approval
Product, as applicable.
“Program Transaction” means any Assignment Transaction pursuant to which a Third
Party is (a) assigned, or exclusively licensed for any and all uses, all
Intellectual Property necessary or useful for the development or
commercialization of Regulatory Approval Products or Clinical Trial Products or
(b) assigned all or substantially all of the assets used or held for use in
connection with Regulatory Approval Products or Clinical Trial Products.
“Regulatory Approval Milestone” means, and will be deemed to occur upon,
Parent’s or its Affiliates’ (or their respective successors or assigns) first
receipt of approval by the FDA of a new drug application or other regulatory
approval application which approval grants Parent or its Affiliates (or their
respective successors or assigns) the right to market and sell the Regulatory
Approval Product in the United States.
“Regulatory Approval Milestone Payment” means $1.00 per CVR.
“Regulatory Approval Milestone Period” means the period commencing as of the
date of this Agreement and ending 11:59 p.m., Eastern Time, on that date that is
fifty-four (54) months after the date of this Agreement.
“Regulatory Approval Product” means any pharmaceutical product, including all
forms, presentations, doses and formulations, containing the Company’s compound,
ACH-4471 or any salt, free-base, hydrate, solvate, polymorph, isomer,
enantiomer, metabolite, prodrug or other derivative thereof, whether as the sole
active ingredient or in combination with other active ingredients.
“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent becomes such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent. 

Section 1.2    Additional Definitions. For purposes of this Agreement, each of
the following terms shall have the meaning specified in the Section set forth
opposite to such term:
Term
Section
Acquiror
1.1
Aggregate Clinical Trial Milestone Payment
2.4(a)
Aggregate Regulatory Approval Milestone Payment
2.4(b)
Aggregate Milestone Payments
2.4(b)
Agreement
Preamble
Assignee
6.10
Company
Recitals
CVR Register
2.3(b)
DTC
1.1
Equity Awards Schedule
2.3(b)
Merger
Recitals
Merger Agreement
Recitals
Merger Subsidiary
Recitals
Milestone Achievement Certificate
2.4(a)
Option Holders
Recitals
Parent
Preamble
Rights Agent
Preamble
Shares
Recitals
Surviving Corporation
Recitals




Section 1.3    Other Definitional Provisions. Unless the context expressly
otherwise requires:
(a)    the words “hereof,” “hereto,” “herein,” and “hereunder,” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement;
(b)    the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa;
(c)    the terms “Dollars” and “$” mean United States Dollars;
(d)    references herein to a specific Article, Section, or Annex shall refer,
respectively, to Articles and Sections of, and Annexes to, this Agreement;
(e)    wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(f)    the term “or” will not be deemed to be exclusive;
(g)    references herein to any gender include the other gender; and
(h)    any Law defined or referred to herein will refer to such Law as amended
and the rules and regulations promulgated thereunder.

ARTICLE 2    
CONTINGENT VALUE RIGHTS

Section 2.1    CVRs. The CVRs represent the rights of Holders to receive
contingent cash payments pursuant to this Agreement. The initial Holders shall
be the (i) holders of Shares other than Dissenting Shares immediately prior to
the Effective Time and (ii) holders of Company Stock Options immediately prior
to the Effective Time whose Company Stock Options are converted into the right
to receive the Cash Merger Consideration pursuant to Section 2.06 of the Merger
Agreement. Nontransferable. The CVRs may not be sold, assigned, transferred,
pledged, encumbered or in any other manner transferred or disposed of, in whole
or in part, other than through a Permitted Transfer. Any attempted sale,
assignment, transfer, pledge, encumbrance or disposition of CVRs in whole or in
part, that is not a Permitted Transfer, will be void ab initio and of no effect.

Section 2.2    No Certificate; Registration; Registration of Transfer; Change of
Address.
(a)    The CVRs shall not be evidenced by a certificate or other instrument.
(b)    The Rights Agent shall keep a register (the “CVR Register”) for the
purpose of registering CVRs and Permitted Transfers. The CVR Register will
initially show one position for Cede & Co. representing all Shares held by DTC
on behalf of street name holders held by such holders as of immediately prior to
the Effective Time. The Rights Agent will have no responsibility whatsoever
directly to the street name holders with respect to transfers of CVRs. With
respect to any payments to be made under Section 2.4 below, the Rights Agent
will accomplish the payment to any former street name holders of Shares by
sending one lump sum payment to DTC. The Rights Agent will have no
responsibilities whatsoever with regard to the distribution of payments by DTC
to such street name holders. In the case of Option Holders, the CVRs shall be
registered in the names and addresses of such Option Holder and in a
denomination equal to the number of Shares subject to the outstanding number of
Shares underlying the outstanding In the Money Options held by such Option
Holder immediately prior to the Effective Time, and, in each case, as set forth
in a schedule delivered by the Company to Parent (the “Equity Awards Schedule”).
The Parent shall deliver the Equity Awards Schedule to the Rights Agent pursuant
to Section 4.1 for registration by the Rights Agent of the Option Holders to the
CVR Register. Except as otherwise provided herein, once registered on the CVR
Register, such Option Holders shall be deemed “Holders” pursuant to this
Agreement and entitled to all rights, and privileges and subject to all
obligations under this Agreement.
(c)    Subject to the restrictions on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument of transfer and other requested documentation in form
reasonably satisfactory to Parent and the Rights Agent pursuant to its customary
policies and guidelines, duly executed by the Holder thereof, the Holder’s
attorney duly authorized in writing, the Holder’s personal representative duly
authorized in writing, or the Holder’s survivor (with written documentation
evidencing such person’s status as the Holder’s survivor), and setting forth in
reasonable detail the circumstances relating to the transfer. Upon receipt of
such written notice by the Rights Agent, the Rights Agent shall, subject to its
reasonable determination that the transfer instrument is in proper form, notify
Parent that it has received such written notice. Upon receipt of such notice
from the Rights Agent, Parent shall determine whether the transfer otherwise
complies with the other terms and conditions of this Agreement (including the
provisions of Section 2.2), and if the Parent determines that it does so comply,
Parent shall instruct the Rights Agent in writing to register the transfer of
the CVRs in the CVR Register. Each of Parent and the Rights Agent may require
payment, from any such Holder and any such transferee, of a sum sufficient to
cover any stamp or other Tax or other charge of any nature whatsoever that is
imposed by a Governmental Authority or Taxing Authority in connection with any
such registration of transfer. Neither Parent nor the Rights Agent shall have
any duty or obligation to take any action under any section of this Agreement
that requires the payment by a Holder or a transferee of a CVR of applicable
Taxes or charges unless and until each of Parent and the Rights Agent is
satisfied that all such Taxes or charges have been paid by such Holder or such
transferee. All duly transferred CVRs registered in the CVR Register shall be
the valid obligations of Parent and shall entitle the transferee to the same
benefits and rights under this Agreement as those held immediately prior to the
transfer by the transferor. No transfer of a CVR shall be valid until registered
in the CVR Register in accordance with this Agreement.
(d)    A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the Rights Agent is
hereby authorized to promptly record the change of address in the CVR Register.

Section 2.3    Payment Procedures.
(a)    If the Clinical Trial Milestone occurs at any time prior to the
expiration of the Clinical Trial Milestone Period, then, on or prior to the
applicable Milestone Payment Date, Parent will deliver or cause to be delivered
to the Rights Agent (i) a certificate (a “Milestone Achievement Certificate”)
certifying the date of the satisfaction of the Clinical Trial Milestone, that
the Holders are entitled to receive the Clinical Trial Milestone Payment and
whether Parent is electing to pay the aggregate amount of Clinical Trial
Milestone Payment payable to all Option Holders directly to the Surviving
Company, and (ii) a wire transfer of Dollars in immediately available funds to
an account designated by the Rights Agent, in the aggregate amount equal to the
number of CVRs (as reflected in the CVR Register) then outstanding multiplied by
the amount of the Clinical Trial Milestone Payment (the “Aggregate Clinical
Trial Milestone Payment”), provided that Parent may instead, at its discretion,
pay directly to the Surviving Corporation the aggregate amount of Clinical Trial
Milestone Payment payable to all Option Holders. After receipt of the Milestone
Achievement Certificate and wire transfer described in the foregoing sentence,
the Rights Agent will promptly (and in any event, within five (5) Business Days)
pay (x) by one lump sum wire payment to DTC for any Holder who is a former
street name holder of Shares, (y) by one lump sum wire payment to the Surviving
Corporation for all Option Holders (unless Parent has elected to pay such amount
itself to the Surviving Corporation as indicated in the Milestone Achievement
Certificate), and (z) for all other Holders, by check mailed, first-class
postage prepaid, to the address of each Holder set forth in the CVR Register or
by other method of delivery as specified by the applicable Holder in writing and
reasonably acceptable to the Rights Agent (such amount in (x), (y) and (z)
together, an amount in Dollars equal to Aggregate Clinical Trial Milestone
Payment). The Rights Agent shall hold the Aggregate Clinical Trial Milestone
Payment pursuant to Section 2.4(g) until such payment is made in accordance with
the foregoing sentence. Notwithstanding the foregoing, in no event shall Parent
be required to pay the Clinical Trial Milestone Payment more than once, and
Parent shall not be required to pay the Clinical Trial Milestone Payment if the
Clinical Trial Milestone occurs after the expiration of the Clinical Trial
Milestone Period.
(b)    If the Regulatory Approval Milestone occurs at any time prior to the
expiration of the Regulatory Approval Milestone Period, then, on or prior to the
applicable Milestone Payment Date, Parent will deliver or cause to be delivered
to the Rights Agent (i) a Milestone Achievement Certificate certifying the date
of the satisfaction of the Regulatory Approval Milestone, that the Holders are
entitled to receive the Regulatory Approval Milestone Payment, and whether
Parent is electing to pay the aggregate amount of Regulatory Approval Milestone
Payment payable to all Option Holders directly to the Surviving Company, and
(ii) a wire transfer of Dollars in immediately available funds to an account
designated by the Rights Agent, in the aggregate amount equal to the number of
CVRs (as reflected in the CVR Register) then outstanding multiplied by the
amount of the Regulatory Approval Milestone Payment (the “Aggregate Regulatory
Approval Milestone Payment”, together with the Aggregate Clinical Trial
Milestone Payment, the “Aggregate Milestone Payments”), provided that Parent may
instead, at its discretion, pay directly to the Surviving Corporation the
aggregate amount of Regulatory Approval Milestone Payment payable to all Option
Holders. After receipt of the Milestone Achievement Certificate and wire
transfer described in the foregoing sentence, the Rights Agent will promptly
(and in any event, within five (5) Business Days) pay (x) by one lump sum wire
payment to DTC for any Holder who is a former street name holder of Shares, (y)
by one lump sum wire payment to the Surviving Corporation for all Option Holders
(unless Parent has paid such amount itself to the Surviving Corporation as
indicated in the Milestone Achievement Certificate) and (z) for all other
Holders, by check mailed, first-class postage prepaid, to the address of each
Holder set forth in the CVR Register or by other method of delivery as specified
by the applicable Holder in writing and reasonably acceptable to the Rights
Agent (such amount in (x), (y) and (z) together, an amount in Dollars equal to
Aggregate Regulatory Approval Milestone Payment). The Rights Agent shall hold
the Aggregate Regulatory Approval Milestone Payment pursuant to Section 2.4(g)
until such payment is made in accordance with the foregoing sentence.
Notwithstanding the foregoing, in no event shall Parent be required to pay the
Regulatory Approval Milestone Payment more than once and Parent shall not be
required to pay the Regulatory Approval Milestone Payment if the Regulatory
Approval Milestone occurs after the expiration of the Regulatory Approval
Milestone Period.
(c)    Except in respect of the CVRs corresponding to In the Money Options
(which CVRs shall be subject to the Tax withholding provisions set forth in
Section 2.08 of the Merger Agreement and which withholdings shall be made by
Parent or its Affiliate), each of Parent and the Rights Agent shall be entitled
to deduct and withhold from either of the Milestone Payments, if payable, such
amounts as may be required to be deducted and withheld with respect to the
applicable Milestone Payment or CVR under the Code, and the rules and
regulations thereunder, or any other applicable provision of state, local or
foreign Law relating to Taxes, as may be reasonably determined by Parent and
communicated to the Rights Agent in writing. Prior to making any such deduction
or withholding, other than ordinary course payroll withholding and reporting, if
applicable, Parent shall instruct the Rights Agent to solicit IRS Form W-9 or
IRS Form W-8, or any other appropriate forms or information from each Holder in
order to avoid or reduce such deduction and withholding, and the Milestone
Payment may be reasonably delayed in order to gather such forms or information.
Provided that the Parent has timely delivered all information and documents
reasonably requested by the Rights Agent to effect any tax withholdings
requested by the Parent from the Milestone Payments, the Rights Agent shall, not
more than ten (10) Business Days following its receipt of the Milestone Payment,
deliver any amounts withheld by it in respect of Taxes to the Parent for the
purposes of remitting such amounts over to the relevant Governmental
Authorities. To the extent such amounts are so deducted and withheld and timely
remitted to the relevant Governmental Authorities, such amounts shall be treated
for all purposes under this Agreement as having been paid to the person to whom
such amounts would otherwise have been paid. As required by applicable Law,
Parent or the Rights Agent (at the direction and expense of Parent), as
applicable, shall deliver to the Person to whom such amounts would otherwise
have been paid an original IRS Form 1099 or other reasonably acceptable evidence
of such withholding.
(d)    Any portion of any Milestone Payment that remains undistributed to the
Holders twelve (12) months after the date of the applicable Milestone
Achievement Certificate shall be delivered by the Rights Agent to Parent, upon
demand, and any Holder shall thereafter look only to Parent for payment of such
Milestone Payment, without interest, but such Holder shall have no greater
rights against Parent than those accorded to general unsecured creditors of
Parent under applicable Law.
(e)    Neither Parent nor the Rights Agent shall be liable to any person in
respect of any Milestone Payment delivered to a public official in compliance
with any applicable state, federal or other abandoned property, escheat or
similar Law. In addition to and not in limitation of any other indemnity
obligation herein, Parent agrees to indemnify and hold harmless the Rights Agent
with respect to any liability, penalty, cost or expense the Rights Agent may
incur or be subject to in connection with transferring such property to Parent.
The indemnification provided by this Section 2.4(e) shall survive the
resignation, replacement or removal of the Rights Agent and the termination of
this Agreement.
(f)    Except to the extent any portion of the Milestone Payment is required to
be treated as imputed interest and except as otherwise required pursuant to
applicable Law, the Parties hereto intend to treat the Milestone Payments
payable with respect to Shares for all Tax purposes as consideration for the
Shares, pursuant to the Merger Agreement. Parent shall, and shall cause the
Surviving Corporation to, report imputed interest on the CVRs as required by
applicable Law.
(g)    All funds received by the Rights Agent under this Agreement that are to
be distributed or applied by the Rights Agent in the performance of services
hereunder (the “Funds”) shall be held by the Rights Agent as agent for Parent
and deposited in one or more bank accounts to be maintained by the Rights Agent
in its name as agent for Parent. Until paid pursuant to the terms of this
Agreement, the Rights Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). The Rights Agent shall
have no responsibility or liability for any diminution of the Funds that may
result from any deposit made by the Rights Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. The Rights Agent may from time to time receive
interest, dividends or other earnings in connection with such deposits. The
Rights Agent shall not be obligated to pay such interest, dividends or earnings
to the Parent, any Holder or any other Person.

Section 2.4    No Voting, Dividends or Interest; No Equity or Ownership Interest
in Parent.
(a)    The CVRs will not have any voting or dividend rights, and interest will
not accrue on any amounts payable on the CVRs to any Holder.
(b)    The CVRs will not represent any equity or ownership interest in Parent or
in any constituent company to the Merger or any of their respective Affiliates.

Section 2.5    Enforcement of Rights of Holders. Any actions seeking the
enforcement of the rights of Holders hereunder may only be brought by the
Majority Holders.

ARTICLE 3    
THE RIGHTS AGENT

Section 3.1    Certain Duties and Responsibilities. The Rights Agent shall not
have any liability for or in respect of any actions taken, suffered or omitted
to be taken in connection with its acceptance and administration of this
Agreement and the exercise and performance of its duties hereunder, except to
the extent of its gross negligence, bad faith or willful or intentional
misconduct (each as determined by a final non-appealable judgment of a court of
competent jurisdiction).

Section 3.2    Certain Rights of the Rights Agent. The Parent hereby appoints
the Rights Agent to act as rights agent for the Parent in accordance with the
express terms and conditions hereof and the Rights Agent undertakes to perform
such duties and only such duties as are specifically set forth in this
Agreement, and no implied covenants or obligations shall be read into this
Agreement against the Rights Agent. In addition:
(a)    the Rights Agent may rely and shall be protected and held harmless by
Parent in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order or other paper or document believed by it in good faith to be genuine and
to have been signed or presented by the proper party or parties;
(b)    whenever the Rights Agent shall deem it desirable that a matter be proved
or established prior to taking, suffering or omitting any action hereunder, the
Rights Agent may rely upon an Officer’s Certificate, which certificate shall be
full authorization and protection to the Rights Agent, and the Rights Agent
shall, in the absence of bad faith on its part, incur no liability and be held
harmless by Parent for or in respect of any action taken, suffered or omitted to
be taken by it under the provisions of this Agreement in good faith reliance
upon such certificate;
(c)    the Rights Agent may engage and consult with counsel of its selection
(who may be an employee of the Rights Agent) and the written advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection to the Rights Agent, and the Rights Agent shall be held harmless by
Parent in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon;
(d)    the permissive rights of the Rights Agent to do things enumerated in this
Agreement shall not be construed as a duty;
(e)    the Rights Agent shall not be required to give any note or surety in
respect of the execution of such powers;
(f)    the Rights Agent shall not be liable for or by reason of, and shall be
held harmless by Parent with respect to any of the statements of fact or
recitals contained in this Agreement or be required to verify the same, but all
such statements and recitals are and shall be deemed to have been made by Parent
only;
(g)    the Rights Agent shall have no liability and shall be held harmless by
Parent in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution and delivery hereof by the Rights
Agent and the enforceability of this Agreement against the Rights Agent assuming
the due execution and delivery hereof by Parent), nor shall it be responsible
for any breach by Parent of any covenant or condition contained in this
Agreement;
(h)    Parent agrees to indemnify the Rights Agent for, and hold the Rights
Agent harmless against, any loss, liability, damage, judgment, fine, penalty,
claim, demand, suit or expense (individually and collectively, “losses”) for any
action taken, suffered or omitted to be taken by the Rights Agent or arising out
of or in connection with the Rights Agent’s duties under this Agreement,
including the reasonable and documented out-of-pocket costs and expenses of
defending the Rights Agent against any such losses, unless such losses has been
determined by a final non-appealable judgment of a court of competent
jurisdiction to be a result of Rights Agent’s gross negligence, bad faith or
willful or intentional misconduct;
(i)    anything to the contrary notwithstanding, the aggregate liability of the
Rights Agent arising in connection with this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by the Parent to the Rights Agent, as fees, but not including
reimbursable expenses, during the twelve (12) months immediately preceding the
event for which recovery from the Rights Agent is being sought;
(j)    the Rights Agent shall not be liable for special, punitive, indirect,
consequential or incidental losses or damages of any kind whatsoever (including
but not limited to lost profits) under any provision of this Agreement even if
the Rights Agent has been advised of the possibility or likelihood of such
damages;
(k)    Parent agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement as set forth on Schedule 1 attached hereto, and
(ii) to reimburse the Rights Agent for all Taxes and governmental charges,
reasonable and documented out-of-pocket expenses and other charges of any kind
and nature incurred by the Rights Agent in the execution of this Agreement
(other than Taxes imposed on or measured by the Rights Agent’s net income and
franchise or similar Taxes imposed on it (in lieu of net income Taxes)). The
Rights Agent shall also be entitled to reimbursement from Parent for all
reasonable and documented out-of-pocket expenses paid or incurred by it in
connection with the administration by the Rights Agent of its duties hereunder;
(l)    no provision of this Agreement shall require the Rights Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
there shall be reasonable grounds for believing that repayment of such funds or
adequate indemnification against such risk or liability is not reasonably
assured to it;
(m)    the Rights Agent shall not be deemed to have knowledge of any event of
which it was supposed to receive notice thereof hereunder but did not, and the
Rights Agent shall be fully protected and shall incur no liability for failing
to take action in connection therewith, unless and until it has received such
notice in writing;
(n)    unless otherwise specifically prohibited by the terms of this Agreement,
the Rights Agent and any shareholder, affiliate, director, officer or employee
of the Rights Agent may buy, sell or deal in any securities of Parent or the
Company or become pecuniarily interested in any transaction in which Parent or
the Company may be interested, or contract with or lend money to Parent or the
Company or otherwise act as fully and freely as though it were not the Rights
Agent under this Agreement. Nothing herein shall preclude the Rights Agent from
acting in any other capacity for Parent, the Company or for any other Person;
(o)    the Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself (through its
directors, officers and employees) or by or through its attorneys or agents, and
the Rights Agent shall not be liable, answerable or accountable for any act,
default, neglect or misconduct of any such attorneys or agents, absent gross
negligence, bad faith or willful or intentional misconduct (each as determined
by a final non-appealable judgment of a court of competent jurisdiction) in the
selection and continued employment thereof;
(p)    the Rights Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply with, the terms and conditions
of any other agreement, instrument or document, including, the Merger Agreement,
nor shall the Rights Agent be required to determine if any person or entity has
complied with any such agreements, instruments or documents, nor shall any
additional obligations of the Rights Agent be inferred from the terms of such
agreements, instruments or documents even though reference thereto may be made
in this Agreement; and
(q)    the Rights Agent shall be under no responsibility for the validity or
sufficiency of this Agreement or the execution and delivery hereof (except the
due execution hereof by the Rights Agent) or in respect of the validity or
execution of the CVRs, nor shall it be responsible for any breach by Parent or
any other Person of any covenant or condition contained in this Agreement or any
CVR. The Rights Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder with respect to any action or
default by the Parent or any other Person including, without limiting the
generality of the foregoing, any duty or responsibility to initiate or attempt
to initiate any proceedings at law or otherwise or to make any demand upon the
Parent or any other Person.
The provisions of this Section 3.2 shall survive the termination of this
Agreement, the resignation, replacement or removal of the Rights Agent, and the
payment, termination and the expiration of the CVRs.

Section 3.3    Resignation and Removal; Appointment of Successor.
(a)    The Rights Agent may resign at any time by giving written notice thereof
to Parent specifying a date when such resignation shall take effect, which
notice shall be sent at least thirty (30) days prior to the date so specified,
but in no event shall such resignation become effective until a successor Rights
Agent has been appointed. Parent has the right to remove the Rights Agent at any
time by a Board Resolution specifying a date when such removal shall take
effect, but no such removal shall become effective until a successor Rights
Agent has been appointed. Notice of such removal shall be given by Parent to the
Rights Agent, which notice shall be sent at least thirty (30) days prior to the
date so specified.
(b)    If the Rights Agent provides notice of its intent to resign, is removed
or becomes incapable of acting, Parent, by a Board Resolution, shall promptly,
appoint a qualified successor Rights Agent. If Parent shall fail to make such
appointment within thirty (30) days after giving notice of such removal or after
it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated Rights Agent then the incumbent Rights Agent or any
Holder may apply to any court of competent jurisdiction for the appointment of a
new Rights Agent. Any successor Rights Agent, unless otherwise consented to in
writing by the Majority Holders, shall be a stock transfer agent of national
reputation or the corporate trust department of a commercial bank. The successor
Rights Agent so appointed shall, forthwith upon its acceptance of such
appointment in accordance with Section 3.4, become the successor Rights Agent.
(c)    Parent shall give notice of each resignation and each removal of a Rights
Agent and each appointment of a successor Rights Agent by delivering a notice of
such event through the facilities of DTC in accordance with DTC’s procedures or
mailing it by first-class mail to the Holders as their names and addresses
appear in the CVR Register. Each notice shall include the name and address of
the successor Rights Agent. If Parent fails to send such notice within ten (10)
Business Days after acceptance of appointment by a successor Rights Agent, the
successor Rights Agent shall cause the notice to be mailed at the expense of
Parent. Failure to give any notice provided for in this Section 3.3, however,
and any defect therein, shall not affect the legality or validity of the
resignation or removal of the Rights Agent or the appointment of the successor
Rights Agent, as the case may be.
(d)    In connection with any resignation or removal, the Rights Agent will
cooperate with Parent and any successor Rights Agent in connection with the
transition of the duties and responsibilities of the Rights Agent to the
successor Rights Agent, including transferring the CVR Register to the successor
Rights Agent.

Section 3.4    Acceptance of Appointment by Successor. Every successor Rights
Agent appointed hereunder shall execute, acknowledge and deliver to Parent and
to the retiring Rights Agent an instrument accepting such appointment and a
counterpart of this Agreement, and thereupon such successor Rights Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Rights Agent. On request of
Parent or the successor Rights Agent, the retiring Rights Agent shall execute
and deliver an instrument transferring to the successor Rights Agent all the
rights, powers and trusts of the retiring Rights Agent.

ARTICLE 4    
COVENANTS

Section 4.1    List of Holders. Parent shall furnish or cause to be furnished to
the Rights Agent, promptly after the Effective Time and in no event later than
ten (10) Business Days following the Effective Time, in such form as Parent
receives from the Company’s transfer agent (or other agent performing similar
services for the Company), the names and addresses of the Holders and, with
respect to Option Holders, in such form as set forth in the Equity Awards
Schedule. Until such list of Holders and Option Holders are furnished to the
Rights Agent, the Rights Agent shall have no duties, responsibilities or
obligations with respect to such Holders or Option Holders.

Section 4.2    Payment of Milestone Payment. If a Milestone has been achieved on
or prior to the expiration of the applicable Milestone Period, Parent will duly
deposit or cause to be deposited with the Rights Agent, on or prior to the
Milestone Payment Date, the applicable Milestone Payment to be made to the
Holders in accordance with the terms of this Agreement. Such amounts shall be
considered paid on the Milestone Payment Date if on such date the Rights Agent
has received (prior to 11 am Eastern Standard Time) in accordance with this
Agreement Dollars in immediately available funds sufficient to pay all such
amounts then due.

Section 4.3    Assignment Transactions.
(a)    Parent shall not, and shall cause its Affiliates, including the Surviving
Corporation, not to, consummate any Assignment Transaction unless: such
Transaction is (A) a Program Transaction; (B) the Acquiror is a pharmaceutical
or biotechnology company with (1) substantial experience in conducting clinical
development of, and filing for and obtaining approval in accordance with all
applicable Laws to place on the market and sell in the United States,
pharmaceutical products for human use and (2) a development, regulatory and
scientific infrastructure, that is at least reasonably comparable to that of
Parent and its Affiliates; (C) the Acquiror expressly assumes in writing all of
Parent’s and its Affiliates’ obligations under this Agreement with respect to
the applicable Products by an assumption agreement, executed and delivered to
the Rights Agent, in form attached as Annex A; and (D) Parent has delivered to
the Rights Agent an Officer’s Certificate stating that such transaction complies
with this Section 4.3(a) and all conditions precedent herein related to such
transaction have been complied with.
(b)    Notwithstanding Section 4.3(a), Parent may, in its sole discretion and
without the consent of any other party (including any Holder), consummate any
Change in Control; provided that Parent or the Surviving Corporation, as
applicable, will cause the Person acquiring Parent to expressly assume in
writing Parent’s and the Surviving Corporation’s (as applicable) obligations,
duties and covenants under this Agreement. No later than five (5) Business Days
prior to the consummation of any Change in Control, Parent will deliver to the
Rights Agent an Officer’s Certificate, stating that such Change in Control
complies with this Section 4.3(b) and that all conditions precedent herein
relating to such transaction have been satisfied.

Section 4.4    Commercially Reasonable Efforts. During each Milestone Period,
Parent (and its successors and assigns) shall, and shall cause its (and their)
Affiliates to, use Commercially Reasonable Efforts to achieve the Milestones.
Notwithstanding the foregoing, Parent shall have no obligation to develop the
Clinical Trial Product in any indication other than paroxysmal nocturnal
hemoglobinuria.

Section 4.5    Tax Reporting. The Rights Agent shall comply with all applicable
Laws, including as such Laws relate to Tax reporting and with withholding with
respect to any Milestone Payments made pursuant to this Agreement, other than
any payroll reporting requirements with respect to any Milestone Payments made
under Section 2.4 of this Agreement.

Section 4.6    No Conflict. Parent will not enter into any agreement with any
Third Party that is, or otherwise take any actions or inactions, in conflict
with this Agreement in any material respect or adversely affect the performance
of its obligations under this Agreement.

Section 4.7    Compliance with Applicable Laws. Parent agrees that its
development and regulatory activities in connection with the Clinical Trial
Product and Regulatory Approval Product will be carried out in compliance with
all applicable Laws in all material respects.

ARTICLE 5    
AMENDMENTS

Section 5.1    Amendments without Consent of Holders.Without the consent of any
Holders, Parent, when authorized by a Board Resolution, and the Rights Agent at
any time and from time to time, may enter into one or more amendments hereto,
for any of the following purposes:
(i)    to evidence the succession of another Person as a successor Rights Agent
and the assumption by any such successor of the covenants and obligations of the
Rights Agent herein;
(ii)    to add to the covenants of Parent such further covenants, restrictions,
conditions or provisions as Parent shall consider to be reasonably necessary or
desirable for the protection of the Holders; provided that, in each case, such
provisions do not materially adversely affect the interests of the Holders;
(iii)    to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions with respect to matters or questions arising under
this Agreement; provided that, in each case, such provisions do not materially
adversely affect the interests of the Holders;
(iv)    as may be necessary or appropriate to ensure that the CVRs are not
subject to registration under the Securities Act, the Exchange Act or any
applicable state securities or “blue sky” Laws; provided that, such amendments
do not materially adversely affect the interests of the Holders;
(v)    to reduce the number of CVRs, in the event any Holder agrees to renounce
such Holder’s rights under this Agreement in accordance with Section 6.11;
(vi)    subject to Section 4.3, to evidence the succession of another Person to
Parent and the assumption by any such successor of the covenants of Parent
contained herein;
(vii)    to evidence the assignment of this Agreement by Parent as provided in
Section 4.3; or
(viii)    any other amendment to this Agreement that would provide any
additional rights or benefits to the Holders or that does not materially
adversely affect the legal rights under this Agreement of any such Holder.
(b)    Promptly after the execution by Parent and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.1, Parent shall deliver
to the Rights Agent pursuant to Section 6.2 and shall deliver (or cause the
Rights Agent to deliver) a notice thereof through the facilities of DTC in
accordance with DTC’s procedures or by first class mail to the Holders at their
addresses as they appear on the CVR Register, setting forth such amendment.

Section 5.2    Amendments with Consent of Holders.
(a)    Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be
made without the consent of the Holders), with the prior consent of the Majority
Holders, whether evidenced in writing or taken at a meeting of the Holders,
Parent, when authorized by a Board Resolution, and the Rights Agent may enter
into one or more amendments hereto for the purpose of adding, eliminating or
changing any provisions of this Agreement, even if such addition, elimination or
change is materially adverse to the interest of the Holders.
(b)    Promptly after the execution by Parent and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.2, Parent shall deliver
(or cause the Rights Agent to deliver) a notice thereof through the facilities
of DTC in accordance with DTC’s procedures or by first class mail to the Holders
at their addresses as they appear on the CVR Register, setting forth such
amendment.

Section 5.3    Execution of Amendments. In executing any amendment permitted by
this Article 5, the Rights Agent shall be entitled to receive, and shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement. Each
amendment to this Agreement shall be evidenced by a writing signed by the Rights
Agent and Parent. The Rights Agent may, but is not obligated to, enter into any
such amendment that affects the Rights Agent’s own rights, powers, privileges,
covenants or duties under this Agreement or otherwise, and the Rights Agent
shall not be bound by amendments not executed by it.

Section 5.4    Effect of Amendments. Upon the execution of any amendment under
this Article 5, this Agreement shall be modified in accordance therewith, such
amendment shall form a part of this Agreement for all purposes and every Holder
shall be bound thereby.

ARTICLE 6    
MISCELLANEOUS AND GENERAL

Section 6.1    Termination. Subject to the survival provisions contained in
Section 2.4(e) and Section 3.2, this Agreement will be terminated and of no
force or effect, the Parties will have no liability hereunder (other than with
respect to monies due and owing by Parent to the Rights Agent) and no payments
will be required to be made, upon the earlier to occur of (a) the payment by the
Rights Agent to each Holder of both Milestone Payments required to be paid under
the terms of this Agreement in accordance with Section 2.4(a) and 2.4(b), (b)
the delivery of a written notice of termination duly executed by Parent and the
Majority Holders and (c) the expiration of both Milestone Periods. For the
avoidance of doubt, the termination of this Agreement will not affect or limit
the right to receive the Milestone Payments under Section 2.4 to the extent
earned prior to termination of this Agreement and the provisions applicable
thereto will survive the expiration or termination of this Agreement.

Section 6.2    Notices to the Rights Agent and Parent. Any notices or other
communications required or permitted under, or otherwise given in connection
with, this Agreement shall be in writing and shall be deemed to have been duly
given (a) when delivered or sent if delivered in person or sent by facsimile
transmission (provided confirmation of facsimile transmission is obtained), (b)
on the next Business Day if transmitted by national overnight courier, (c) on
the date delivered if sent by email (provided confirmation of email receipt is
obtained), or (d) two (2) Business Days after being sent by registered or
certified mail, in each case as follows:
If to Parent:
Alexion Pharmaceuticals, Inc.
121 Seaport Boulevard
Boston, Massachusetts 02210
Attention: General Counsel
Email: ellen.chiniara@alexion.com
With a copy to:
Foley Hoag LLP
Seaport Trade Center West
155 Seaport Boulevard
Boston, Massachusetts 02210
Attention: Mark A. Haddad
Email: mhaddad@foleyhoag.com


If to Rights Agent:
Computershare Inc.
150 Royall Street
Canton, MA 02021
Attention: Corporate Actions


With a copy to:
Computershare Inc.
150 Royall Street
Canton, MA 02021
Attention: General Counsel


or to such other persons or addresses as may be designated in writing by the
Party to receive such notice as provided above.

Section 6.3    Notice to Holders. Where this Agreement provides for notice to
Holders, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and transmitted through the facilities of DTC
in accordance with DTC’s procedures or mailed, first-class postage prepaid, to
each Holder affected by such event, at the Holder’s address as it appears in the
CVR Register, not later than the latest date, and not earlier than the earliest
date, if any, prescribed for the giving of such notice. In any case where notice
to Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders.

Section 6.4    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Party hereto. Until and unless each Party has
received a counterpart hereof signed by each other Party hereto, this Agreement
shall have no effect and no Party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in PDF form, or by any other electronic means
designed to preserve the original graphic and pictorial appearance of a
document, will be deemed to have the same effect as physical delivery of the
paper document bearing the original signatures.

Section 6.5    Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the conflicts of law rules of such State that would
cause the application of the laws of any other jurisdiction. The Parties hereto
agree that any Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Court of Chancery of the State of
Delaware in and for New Castle County, Delaware and any state appellate court
therefrom or, if (but only if) such court lacks subject matter jurisdiction, the
United States District Court sitting in New Castle County, Delaware and any
appellate court therefrom. Each Party hereto hereby irrevocably submits to the
exclusive jurisdiction of such court in respect of any legal action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and hereby waives, and agrees not to assert, as a defense
in any such action, suit or proceeding, any claim that it is not subject
personally to the jurisdiction of such court, that the action, suit or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Agreement or the transactions
contemplated hereby may not be enforced in or by such courts. Each Party hereto
agrees that notice or the service of process in any action, suit or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be properly served or delivered if delivered in the manner
contemplated by Section 6.2 or in any other manner permitted by law. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.6    Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by Law or equity upon
such Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy.

Section 6.7    Entire Agreement. As between the Parent and the Rights Agent,
this Agreement alone contains the entire understanding of the Parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. If and to the extent that any provision of this Agreement
is inconsistent or conflicts with the Merger Agreement with respect to the
Rights Agent or its rights, duties, obligations, protections and liabilities
hereunder, this Agreement shall govern and be controlling.

Section 6.8    Third-Party Beneficiaries; Action by Majority Holders. Parent and
the Rights Agent hereby agree that the respective covenants and agreements set
forth herein are intended to be for the benefit of, and shall be enforceable by,
the Majority Holders, who are intended third-party beneficiaries hereof. Parent
and the Rights Agent further agree that this Agreement and their respective
covenants and agreements set forth herein are solely for the benefit of Parent,
the Rights Agent, the Holders and their respective permitted successors and
assigns hereunder in accordance with and subject to the terms of this Agreement,
and nothing in this Agreement, express or implied, will confer upon any Person
other than Parent, the Rights Agent, the Holders and their permitted successors
and assigns hereunder any benefit or any legal or equitable right, remedy or
claim hereunder. Except for the rights of the Rights Agent set forth herein, the
Majority Holders will have the sole right, on behalf of all Holders, by virtue
of or under any provision of this Agreement, to institute any action or
proceeding at Law or in equity or in bankruptcy or otherwise upon or under or
with respect to this Agreement, and no individual Holder or other group of
Holders will be entitled to exercise such rights. The Parties hereby agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached, and that money damages or other legal remedies will not be an adequate
remedy for any such damages. Accordingly, the Parties acknowledge and hereby
agree that in the event of any breach by Parent or Assignee (as such term is
defined below), on the one hand, or the Rights Agent, on the other hand, of any
of their respective covenants or obligations set forth in this Agreement, Parent
or Assignee, on the one hand, and the Rights Agent, on the other hand, shall be
entitled to (and the other Party will not oppose) an injunction or injunctions
to prevent or restrain breaches of this Agreement, by the other(s) (as
applicable), and to specific enforcement of the terms and provisions of this
Agreement.

Section 6.9    Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party; provided, that if any such excluded provision, or the application
thereof, shall materially and adversely affect the rights, immunities,
liabilities, duties, responsibilities or obligations of the Rights Agent, the
Rights Agent shall be entitled to resign immediately. Upon such a determination,
the Parties agree to modify this Agreement so as to effect the original intent
of the Parties as closely as possible in an acceptable manner, in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 6.10    Assignment. This Agreement shall not be assignable provided,
however, that (a) Parent may assign this Agreement to a Person (each such
Person, an “Assignee”) (i) which is a direct or indirect wholly-owned subsidiary
of Parent; provided that Parent remains jointly and severally liable, (ii) with
the prior consent of the Majority Holders, whether evidenced in writing or taken
at a meeting of the Holders, or (iii) in connection with a transaction involving
an Assignment Transaction conducted in compliance with Section 4.3 and (b) the
Rights Agent may assign this Agreement to a successor Rights Agent appointed in
accordance with Section 3.3.

Section 6.11    Benefits of Agreement. Notwithstanding anything to the contrary
contained herein, any Holder may at any time agree to renounce, in whole or in
part, whether or not for consideration, such Holder’s rights under this
Agreement by written notice to the Rights Agent and Parent, which notice, if
given, shall be irrevocable. Parent may, in its sole discretion, at any time,
offer consideration to Holders in exchange for their agreement to irrevocably
renounce their rights hereunder.

Section 6.12    Legal Holidays. In the event that any Milestone Payment Date
shall not be a Business Day, then (notwithstanding any provision of this
Agreement to the contrary) payment need not be made on such date, but may be
made, without the accrual of any additional interest thereon on account of such
Milestone Payment Date not being a Business Day, on the next succeeding Business
Day with the same force and effect as if made on such Milestone Payment Date.

Section 6.13    Interpretation; Construction.
(a)    The table of contents and headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.
(b)    The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.


[Signature Pages Follow.]





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties hereto as of the date first written
above.
 
ALEXION PHARMACEUTICALS, INC.


By: /s/ Aradhana Sarin
Name:    Aradhana Sarin
Title:    Executive Vice President, Chief     Financial Officer






B5092239.1

--------------------------------------------------------------------------------






COMPUTERSHARE INC.


By: /s/ Neda Sheridan     
Name: Neda Sheridan
Title: Regional Manager






[Signature Page to Contingent Value Rights Agreement]
B5092239.1

--------------------------------------------------------------------------------






Annex A
Form of Assignment and Assumption Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT, made as of [ ] (this “Agreement”), between
[Parent], a Delaware corporation (“Assignor”), and [●], a [ ] (“Assignee”).
Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings given to them in the CVR Agreement referred to below.
W I T N E S S E T H:
WHEREAS, Assignor and [●], as rights agent (the “Rights Agent”) are parties to a
Contingent Value Rights Agreement dated as of [●], 2020 (the “CVR Agreement”);
and
WHEREAS, Assignor and Assignee desire to execute and deliver this Agreement
evidencing the transfer to and assumption by Assignee of both (a) the due and
punctual payment of any Milestone Payment and (b) the performance or observance
of every covenant and agreement of the CVR Agreement to be performed or observed
on the part of Assignor to be performed and observed and the assumption thereof
of Assignee;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:
1.
Assignment and Assumption. Effective as of [●] (the “Assignment Date”), Assignor
hereby assigns to Assignee, and Assignee hereby accepts the assignment of,
assumes and becomes responsible for, (a) the due and punctual payment of any
Milestone Payment and (b) the performance or observance of every covenant and
agreement of the CVR Agreement to be performed or observed on the part of
Assignor.

2.
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the respective parties hereto and their respective successors and
assigns.

3.
Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the Laws of Delaware, without giving effect to the principles of
conflicts of Laws thereof.

4.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

[Signature Page Follows]


B5092239.1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.
 
[ASSIGNOR]


By:    
Name:
Title:


[ASSIGNEE]


By:    
Name:
Title:






B5092239.1